                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ANDRE TERRELL,

                       Petitioner,               :    Case No. 3:19-cv-061

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

ED SHELDON, Warden,
 Mansfield Correctional Institution
                                                 :
                       Respondent.


 SECOND SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought by petitioner with the assistance of counsel, is before the

Court on Petitioner’s Objections (ECF No. 15) to the Magistrate Judge’s Supplemental Report and

Recommendations (the “Supplemental Report,” ECF No. 13). The Warden has also objected to

the Supplemental Report (ECF No. 14) and Terrell has responded to those Objections (ECF No.

17). District Judge Rice has recommitted the case for reconsideration in light of the Objections

(ECF No. 16).

       Terrell pleads one ground for relief under the Fourth Amendment:

                GROUND ONE: The search warrant for Terrell's hotel room was
                facially deficient because it was overly broad and lacked sufficient
                particularity, and the exclusionary rule should be applied.

(Petition, ECF No. 1, PageID 5.)

       The Warden argued that merits review of this claim in habeas was barred by the doctrine

of Stone v. Powell, 428 U.S. 465 (1976), as applied in the Sixth Circuit in Riley v. Gray, 674 F.2d

522 (6th Cir. 1982) (Return of Writ, ECF No. 7, PageID 748, quoting Stone, 428 U.S. at 493, 494;

                                                 1
Riley, 674 F.2d at 527.). The Report accepted that argument and concluded merits review was

precluded by Stone (ECF No. 9, PageID 765).

       Terrell had raised his scope and particularity claim, the claim he makes here, as his second

assignment of error on direct appeal. The Ohio Second District Court of Appeals reviewed this

claim only for plain error because it had not been raised in the trial court, and affirmed. State v.

Terrell, 2nd Dist. Clark No. 2016-CA-32, 2017-Ohio-7097, 95 N.E.3d 870, ¶ 67 (Aug. 4, 2017),

appellate jurisdiction declined, 2018-Ohio-723 (2018).

       In his First Objections (ECF No. 11), Terrell argued that this holding of the Second District

“applied a procedural bar that does not exist in Ohio” law and which therefore was an

“unanticipated and unforeseeable application of a procedural rule which prevent[ed] state court

consideration of the merits of the claim,” bringing the Petition within an exception to Stone (ECF

No. 11, PageID 773, 774, quoting Riley, 674 F.2d at 527). Terrell asserted this procedural bar was

unanticipated because of the Supreme Court of Ohio’s decision in State v. Castagnola, 145 Ohio

St. 3d 1, 2015-Ohio-1565, ¶¶ 106-08, which he said was “central to [his] argument in the Petition.

The Supplemental Report (ECF No. 13) distinguished Castagnola in a number of ways.

       Terrell had also argued that plain error review does not satisfy Stone. Relying on Good v.

Berghuis, 729 F.3d 636 (6th Cir. 2013), the Supplemental Report disagreed. The Supplemental

Report concluded by again recommending dismissal, but agreeing a certificate of appealability

should issue on the breadth of reading of Castagnola, to wit, whether that case “required the

Second District to provide full review, rather than plain error review, on the particularity issue.”

(ECF No. 13, PageID 781-82).




                                                 2
Petitioner’s Objections on the Merits



        Petitioner objects on the merits, but does not raise issues that were not considered in the

Supplemental Report. The Objections offer a careful reading of Castagnola that competes with

the Magistrate Judge’s reading in the Supplemental Report but does not persuade the undersigned

that his reading is incorrect.



The Warden’s Objections



        The Warden objects to the Magistrate Judge’s recommendation for issuance of a certificate

of appealability because, he says, a “state court’s application of its own law regarding what is the

proper standard of review because ‘a state court’s interpretation of state law, including one

announced on direct appeal of the challenged conviction, binds a federal court sitting in habeas

corpus.’” (Warden’s Objections, ECF No. 14, PageID 784).

        The Warden notes that Terrell did not raise his particularity argument in the trial court and

the Second District concluded he had forfeited1 that claim by not raising it below. The Report and

Supplemental Report both found this holding binding on this Court. Furthermore, despite the

forefeiture, the Second District reviewed the trial court’s motion to suppress decision for plain

error and found none. Both Reports found this satisfied Stone; the Supplemental Report noted that

Terrell had cited no authority to the contrary.              Both Reports rejected Terrell’s reading of

Castagnola as well.          However, the Magistrate Judge has recommended a certificate of



1
  The Second District used the word “waived,” but what it actually found was a forfeiture. The Supreme Court noted
the importance of the distinction in Wood v. Milyard, 566 U.S. 463 (2012), citing Kontrick v. Ryan, 540 U.S. 443,
458, n. 13 (2004); United States v. Olano, 507 U.S. 725, 733 (1993).

                                                        3
appealability on the question whether the process used in Terrell’s case satisfies Stone if

Castagnola is read differently.

       The Warden argues this is an “interfer[ence] in a matter of state law.” Not so. As a matter

of Sixth Circuit precedent, Ohio’s mechanism for adjudicating Fourth Amendment claims satisfies

Stone v. Powell in the abstract. Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982). But there is a

second prong to the Riley test: was presentation of the Fourth Amendment claim frustrated by a

failure of that mechanism in this case? Whether or not that happened is a question of federal law,

not state law.

       The Ohio “mechanism” “in the abstract” includes the truism that the Supreme Court of

Ohio’s precedents should control behavior of the lower courts in Ohio. The Magistrate Judge

believes that, correctly read, Castagnola does not prescribe a procedure different from what the

Second District followed here. But the Magistrate Judge also believes that question is debatable

among jurists of reason. If the Sixth Circuit reads Castagnola as Petitioner argues, that would

imply a failure of the Ohio mechanism in this case because the Second District would not have

granted the review Terrell believes is commanded by Castagnola. In other words, lower Ohio

courts are not authorized to change the Ohio mechanism for deciding Fourth Amendment claims

in ways not at least implicitly authorized by Ohio Supreme Court precedent. If they do, as Terrell

argues they did in this case, there would be a federal question whether the Ohio mechanism as

applied in this case by the Second District caused the mechanism to fail. Again, the Magistrate

Judge believes it did not but also believes reasonable jurists could differ.




                                                  4
Conclusion



       The Magistrate Judge continues to adhere to his prior recommendations: The Petition

should be dismissed because merits review is barred by Stone v. Powell. However, Petitioner

should be granted a certificate of appealability on the question whether the Second District’s failure

to apply Castagnola as Petitioner reads it frustrated Terrell’s presentation of his Fourth

Amendment claims and he is therefore entitled to a merits review of those claims in this Court.



August 1, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                  5
